Proceeding pursuant to CPLR article 78 to review a determination of the respondent Environ*838mental Control Board of the City of New York, dated February 8,1983, which determined that petitioner had violated the New York City Air Pollution Control Code. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The board’s determination is supported by substantial evidence (see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176). Lazer, J. P., Gibbons, Thompson and Boyers, JJ., concur.